Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is prepared in response to a Request for Continued Examination (RCE) filed on September 29, 2021  
Claims 1-32 are cancelled;
Claims 33-52 are added;
Claims 33-52 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 29, 2021 has been entered.

Response to Amendments
The claim amendments and Applicant’s arguments filed on September 29, 2021 have been carefully considered.  However, the amendments and arguments failed to place the application in condition for allowance for reasons set forth in the sections “Double Patenting” and “Claim Rejection – 35 U.S.C. 103” below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 33-52 are rejected on the ground of nonstatutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 10,212,237. Although the claims at issue are not identical, they are not patently distinct from each other as shown in the table.  Claim 33 from the pending application is anticipated by claim 1 of the issued patent.
16/259,405
10,212,237
33. A method comprising: 
receiving, by a signaling controller device, a request from a client application to initiate a media service, the request specifying a client codec of the client application; 


selecting, based on the request, a first media server to provide the media service, the first media server selected from a plurality of media servers in a media server cluster; 

providing information specifying the client codec to the first media server; 

receiving information from the first media server specifying a media server codec of the first media server; 





providing information specifying the client codec and the media server codec to a proxy service; 

receiving, from the proxy service, information specifying a client interface codec of the proxy service and a media server interface codec of the proxy service; and 

providing information specifying the media server interface codec to the first media server and providing information specifying the client interface codec to the client application, the proxy service functioning as a proxy interface to the media service provided by the media service, wherein the proxy service bridges media communication between the client application and the first media server, and the first media server provides the media service based on the media communication received from the proxy service.

receiving, by a signaling controller device, a 
first SIP (Session Initiation Protocol) INVITE request from a client system, wherein the first SIP INVITE request specifies a client codec of the client system;  

selecting a first media server of a plurality of media servers and 



providing information specifying the client codec to the first media server;  

receiving, from the first media server, information specifying a media server codec of the first media server, the first media server having transmitted the information specifying the media server codec in response to receiving the client codec from the signaling controller device;  

providing information specifying the client codec and the media server codec to a proxy service;  


providing information specifying the media server interface codec to the media server and providing information specifying the client interface codec to the client system, the proxy service communicating media between the client system and the media server via the client interface using one of the client codec and the client interface code, and the proxy service communicating media between proxy service and the media server via the media server interface using one of the media server codec and the media server interface codec. 


Claims 33-52 are rejected on the ground of nonstatutory double patenting as being un-patentable over claims 1-11 of U.S. Patent No. 9,774,687. Although the claims at issue are not identical, they are not patently distinct from each other as shown in the table below. Claim 33 from the pending application is anticipated by claim 1 of the issued patent.
16/259,405
9,774,687
33. A method comprising: 
receiving, by a signaling controller device, a request from a client application to initiate a media service, the request specifying a client codec of the client application; 



selecting, based on the request, a first media server to provide the media service, the first media server selected from a plurality of media servers in a media server cluster; 

providing information specifying the client codec to the first media server; 





providing information specifying the client codec and the media server codec to a proxy service; 






receiving, from the proxy service, information specifying a client interface codec of the proxy service and a media server interface codec of the proxy service; and 






providing information specifying the media server interface codec to the first media server and providing information specifying the client interface codec to the client application, the proxy service functioning as a proxy interface to the media service provided by the media service, wherein the proxy service bridges media communication between the client application and the first media server, and the first media server provides the media service based on the media communication received from the proxy service.

a signaling controller device receiving from an external client system a first SIP (Session Initiation Protocol) INVITE request 
that specifies a client codec of the client system;  the signaling controller device authenticating the first SIP INVITE request;  

responsive to authenticating the first SIP INVITE request, the signaling controller device selecting a media server of a plurality of media servers external to the signaling controller device;  
the signaling controller device providing 
information specifying the client codec to the selected media server;  

the selected media server providing information specifying a media server codec of the media server to the signaling controller device after receiving the information specifying the client codec;  

the signaling controller device providing information specifying the client codec and the media server codec to a proxy service external to the signaling controller device and the plurality of media servers;  

after receiving the information specifying the client codec and the media server codec, 

the proxy service providing information specifying a client interface codec of the proxy service and a media server interface 
codec of the proxy service to the signaling controller device, wherein the client interface codec is a codec of a client interface of the proxy service and wherein the media server interface codec is a codec of a media server 
interface of the proxy service;  

after receiving the information specifying the 
client interface codec and the media server interface codec, the signaling controller device providing information specifying the media server interface codec to the to the media server and providing information specifying the client interface codec to the to the client system;  

the proxy service communicating media between the client system and the media server, wherein the media is communicated between the proxy service and the client system via the client interface of the proxy service by using one of the client codec and the client interface codec, wherein media is communicated between the proxy service 
and the media server via the media server interface of the proxy service by using one of 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 33-52 are rejected under 35 U.S.C. 103 as obvious over Coulombe et al. (U.S. 2012/0021796), in view of Moustage et al. (U.S. 2015/0281299).
Regarding claim 33, Coulombe disclosed a method comprising: 
receiving, by a signaling controller device, a request from a client application to initiate a media service, the request specifying a client codec of the client application (Coulombe, Figs. 5B, 8 and [0063] disclosed that the terminal A sends a SIP INVITE request 810 to the Controlling POC Function (CPF) 802, where the SIP INVITE specifies a client codec AMR; here the Controlling POC function anticipates the signaling controller device in the claim, the mobile A anticipates the client application and the SIP INVITE anticipates “a request from a client application”); 
selecting, based on the request, a first media device to provide the media service, the first media server selected from a plurality of media devices in a media device cluster (Coulombe, Figs. 5B, 8 and [0066] disclosed that the CPF selects and forwards the INVITE to the terminal 808 in message 815, which contains offer of AMR and EVRC codecs that anticipate the client codec in the claim; the terminal 808 anticipates the first media device in the claim); 
Coulombe, Figs. 5B, 8 and [0066], the INVITE message that is forwarded to terminal 808, i.e. the media device, contains client codec AMR and EVRC); 9
receiving information from the first media device specifying a media device codec of the first media device (Coulombe, Figs. 5B, 8, step 5 and [0067] disclosed that terminal 808 accepts the INVITE with its own codec EVRC); 
providing information specifying the client codec and the media server codec to a proxy service (Coulombe, Figs. 5B, 8, step 6 and [0068] disclosed that in response to receiving the OK EVRC message from the mobile terminal 808, the CPF 802 requests the transcoding server 804 to update the transcoding session with EVRC codec); 
receiving, from the proxy service, information specifying a client interface codec of the proxy service and a media device interface codec of the proxy service (Coulombe, Figs. 5B, 8, step 7 and [0069], “The TS 804 performs the requested operations and provides updated session information, to the CPF 802, including formats/codecs”); and 
providing information specifying the media device interface codec to the first media device and providing information specifying the client interface codec to the client application (Coulombe, Figs. 5B, 8, steps 4 and 8 and [0070]), the proxy service functioning as a proxy interface to the media service provided by the media service, wherein the proxy service bridges media communication between the client application and the first media server, and the first media server provides the media service based on the media communication received from the proxy service (Coulombe, Figs. 8, step 10 and [0072], “10.  The terminal 806 starts sending AMR packets to the TS 804.  Then in conformance with the architecture 700 of FIG. 7, the TS 804 transcodes the AMR packets to EVRC packets and forwards them to the terminal 808.”).  

the media device is a media server; and 
the proxy service bridges media communication between the client application and the media server.
However, in the same field of endeavor, Moustafa disclosed a technique for streaming digital content from a server to a client device via a context adaptive DASH server (Moustaga, Abstract, Figs. 1, 2B, 3A and 3B). The streaming media server 300 in Moustafa anticipates the media server in the claim and the context adaptive DASH server 500 in Moustafa, which performs media transcoding, is similar to the proxy service in the claim.
In particular, Moustafa disclosed that
media server that is selected from a plurality of media servers in a media server cluster to provide a media service (Moustafa, [0032], “server 300 comprises, for example, an array of enterprise class devices configured to provide video on demand to a large number of geographically distributed client devices”) and 
the proxy service bridges media communication between the client application and the media server (Moustafa, Figs. 3A and 3B, steps 2700, 2720 and 2740) .
Moustafa’s disclosure reveals the need for a transcoding server such as the ones disclosed by Coulombe, therefore would motivate one of ordinary skill in the art, before the effective filing date of the claimed invention (AIA ), to combine Coulombe’s teaching with Moustafa's teaching so that the destination device 506, 608 and 712 in Coulombe’s can also be media servers that can stream media content to the client device, and Coulombe’s DASH server may replace the transcoding server in Colombe to provide media transcoding service and act as a bridge betweem the media server and the client device. 
Claim 43 lists substantially the same subject matter as claim 33, in device form rather than method form.  Therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 43.   
Claim 52 lists substantially the same subject matter as claim 33, in non-transitory computer readable medium form rather than method form.  Therefore, the supporting rationale of the rejection to claim 33 applies equally as well to claim 52.   
Regarding claims 34 and 44, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the proxy service communicates media between the client application and the proxy service using the client codec and the client interface codec, and the proxy service communicates media between proxy service and the first media server via the first media server using the media server codec and the media server interface codec (Coulombe, Figs. 5B, 8 and [0072] disclosed that the transcoding server exchanges information with the mobile terminal 806 using the AMR/RTP codec interface and exchanges information with the mobile terminal 808 using the EVRC/RTP codec interface).  
Regarding claims 35 and 45, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe and Moustafa further disclosed wherein the first media server transmitted the information specifying the media server codec to the signaling controller device in response to receiving the client codec from the signaling controller device (Coulombe, Figs. 5, 8 and [0067] disclosed the OK EVRC message 816 that is sent by the device 808 to the CPF 802; note that the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 36 and 46, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the request is a SIP (Session Initiation Protocol) INVITE that specifies the client codec of the client application (Coulombe, [0040, 0080], “SIP INVITE”).
Regarding claims 37 and 47, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe and Moustafa further disclosed communicating media between the client application and the first media server (Coulombe disclosed in Figs. 5, 8-11 the communications of media between two mobile devices 806 and 808 while the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claims 38 and 48, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the client interface codec is a codec of a client interface of the proxy service, and the media server interface codec is a codec of a media server interface of the proxy service (Coulombe, Figs. 5, 8-11 and [0072, 0078, 0079]).  
Regarding claims 39 and 49, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe and Moustafa further disclosed wherein the client application is external to the signaling controller device, the plurality of media servers is external to the signaling controller device, and the proxy service is external to the signaling controller device and the plurality of media servers(Coulombe disclosed in Figs. 5, 8-11 the communications of media between two mobile devices 806 and 808 via external controlling PoC function, and transcoding servers while the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
The motivation for combining Coulombe and Moustafa is the same as that provided above in the rejection of claim 33.
Regarding claims 40 and 50, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Moustafa further disclosed authenticating the request, wherein selecting the first media server is in response to authenticating the request (Moustafa, [0031] disclosed that the network hardware 210 as shown in Fig. 4A may require credentials such as usernames, passwords, and/or other suitable security mechanism”).  
The motivation for combining Coulombe and Moustafa is the same as that provided above in the rejection of claim 33.
Regarding claims 41 and 51, Coulombe and Moustafa disclosed the subject matter of claims 33 and 43, respectively.
Coulombe further disclosed wherein the first media server provides the information specifying the media server codec after receiving the information specifying the client codec from the signaling controller device (Coulombe, Fig. 8 and [0067] disclosed that the message 816 sent by the device 808 provides codec information EVRC to the controlling PoC function 802; the EVRC is a codec supported by the device 808. Please note that the combination of Coulombe and Moustafa would make it obvious that the device 808 could also be a media server).  
Regarding claim 42, Coulombe and Moustafa disclosed the subject matter of claim 33.
Coulombe, Fig. 8 disclosed message 814 “OK(AMR + EVRC) and message 818 “OK(AMR)”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X ZHANG whose telephone number is (571)270-5012. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/SHIRLEY X ZHANG/Primary Examiner, Art Unit 2442                                                                                                                                                                                                        11/12/2021